Case 1:15-cv-05867-MKB-VMS Document 62 Filed 01/07/19 Page 1 of 2 PageID #: 825




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI<
-------------------------------------------------------------x
HVT, INC.,                                                       SATISFACTION OF
                                                                 JUDGMENT
                                   Plaintiff,
                                                                 15 CV 5867 (MKB)(VMS)
                         -against-

PORT AUTHORITY OF NEW YORI< AND
NEW JERSEY,

                                   Defendant.
-------------------------------------------------------------x

        WHEREAS, a judgment was entered in the above action on the 7th day of

December 2018, granting in part and denying in part, Plaintiffs motion for attorneys' fees

and costs and awarding Plaintiff as against Defendant, $190,001.00 in attorneys' fees and

$548.68 in costs for a total award of $190,549 .68; and

        WHEREAS, that judgment has been fully paid;

        AND it is certified that there are no outstanding executions with any Sheriff or

Marshal,

        THEREFORE, full and complete satisfaction of the judgment as set forth above is

hereby acknowledged, and the Clerk of the Court is hereby authorized and directed to make

an entry of the full and complete satisfaction on the docket of said judgment.
Case 1:15-cv-05867-MKB-VMS Document 62 Filed 01/07/19 Page 2 of 2 PageID #: 826




                                                875 Third Avenue, 8th Floor
                                                New York, New York 10022
                                                (212) 972-3325


State of New York )
                  ) ss:
County of New York)
                'f'Z--
On the    1,6 day of           v~c:. ~~~                                   ' 20 ) 0 ' before me personally
came     f\ <,a, h~"""'-'\   a .~'Vd ~~~o me known and known to be a member of
The Law Office of Michael A. Rosenberg and to be the same person described herein, and
who executed the within satisfaction of judgment and acknowledged to me that he executed
the same.




               Notary Public
                                        LAWRENr.E
                                     Notary Pub( ROSENB LUTH
                                              N ,c, State of Ne
                                      Oua1·r·  o: 3 7- 33S5370 w York
                                 C     · .11 ed in N
                                   omm,ss,on Expir:t}ork County             , ,,.......,. y V
                                                         anuary 3 1, ZfJ0'2 r -
